     Case 3:21-cv-00327-D Document 37 Filed 05/04/21   Page 1 of 35 PageID 198



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

MAIDEN BIOSCIENCES, INC.                §
                                        §
        Plaintiff,                      §
                                        §
v.                                      §   CIVIL ACTION NO. 3:21-CV-0327-D
                                        §
DOCUMENT SECURITY SYSTEMS,              §
INC., DECENTRALIZED SHARING             §
SYSTEMS, INC., HWH WORLD, INC.          §
F/K/A/ BLISS INTERNATIONAL, INC.,       §
RBC LIFE SCIENCES, INC., RBC LIFE       §
INTERNATIONAL, INC., FRANK D.           §
HEUSZEL, STEVEN E. BROWN,               §
CLINTON HOWARD, and ANDREW              §
HOWARD                                  §
                                        §
        Defendants.                     §

         PLAINTIFF’S RESPONSE AND SUPPORTING BRIEF IN OPPOSITION
     TO DEFENDANTS DOCUMENT SECURITY SYSTEMS, INC., DECENTRALIZED
     SHARING SYSTEMS, INC., HWH WORLD, INC. F/K/A BLISS INTERNATIONAL,
          INC., RBC LIFE INTERNATIONAL, INC., AND FRANK HEUSZEL’S
                  MOTION TO DISMISS AND BRIEF IN SUPPORT

                                       By: /s/ Sydnie A. Shimkus
                                       Jeffrey S. Lowenstein
                                       State Bar No. 24007574
                                       jlowenstein@bellnunnally.com
                                       Randall K. Lindley
                                       State Bar No. 12367300
                                       rlindley@bellnunnally.com
                                       Sydnie A. Shimkus
                                       State Bar No. 24093783
                                       sshimkus@bellnunnally.com
                                       BELL NUNNALLY & MARTIN, LLP
                                       2323 Ross Avenue, Suite 1900
                                       Dallas, Texas 75201
                                       Telephone:     (214) 740-1400
                                       Fax:           (214) 740-5725

                                       ATTORNEYS FOR PLAINTIFF
                                       MAIDEN BIOSCIENCES, INC.
      Case 3:21-cv-00327-D Document 37 Filed 05/04/21                                        Page 2 of 35 PageID 199




                                                TABLE OF CONTENTS

                                                                                                                                    PAGE

I.       PRELIMINARY STATEMENT ........................................................................................ 1

II.      RELEVANT FACTUAL BACKGROUND ....................................................................... 2

         A.        The Initiation of the Enterprise. .............................................................................. 2

         B.        Defendants’ Racketeering Activities. ..................................................................... 6

                   1.         RBC moved all of its assets to DSS in violation of TUFTA. ......................7

                   2.         Decentralized and HWH acquire RBC’s assets through fraudulent
                              promissory notes and subsequent compromise agreements and a
                              foreclosure sale. ...........................................................................................7

                   3.         RBC International acquires RBC’s assets through sham
                              agreements. ..................................................................................................8

                   4.         DSS’ Defendants oppose RBC’s secured creditors’ interests......................9

                   5.         DSS’ Fraudulent Representations to Harm Other Third Parties. ...............10

III.     ARGUMENTS AND AUTHORITIES............................................................................. 10

         A.        Applicable Legal Standard for Federal Rule of Civil Procedure 9(b) and 12(b)(6)
                   Motion to Dismiss. ................................................................................................ 10

         B.        Maiden Has Stated a RICO Claim Against DSS Defendants. .............................. 12

                   1.         Summary of Maiden’s RICO allegations against DSS Defendants. ..........12

                   2.         Maiden has properly alleged a “Pattern of Racketeering Activity.” ..........14

                   3.         Maiden has properly alleged the existence of an “Enterprise” ..................23

         C.        Maiden Has Stated a Claim Against DSS and RBC International under TUFTA.26

         D.        Maiden Has Stated a Claim for Unjust Enrichment.............................................. 28

         E.        Maiden Has Sufficiently Plead Support for an Award of Exemplary Damages... 29

IV.      CONCLUSION ................................................................................................................. 29




PLAINTIFF’S RESPONSE TO DSS DEFENDANTS’ MOTION TO DISMISS                                                                            Page i
   Case 3:21-cv-00327-D Document 37 Filed 05/04/21                                                   Page 3 of 35 PageID 200




                                                   TABLE OF AUTHORITIES



CASES

ABN-AMRO Mortgage Group, Inc. v. Mikel, A-04-617-LY, 2005 WL 8155229 (W.D. Tex. Dec.

   12, 2005), report and recommendation adopted, A-04-617-LY, 2006 WL 8432137 (W.D. Tex.

   June 8, 2006) ............................................................................................................................. 22

Abraham v. Singh, 480 F.3d 351 (5th Cir. 2007).......................................................................... 22

Allstate Ins. Co. v. Benhamou, 190 F. Supp. 3d 631 (S.D. Tex. 2016 .......................................... 22

Allstate Ins. Co. v. Plambeck, 802 F.3d 665 (5th Cir. 2015) ........................................................ 15

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ......................................................................... 11

Cadle Co. v. Schultz, 779 F. Supp. 392 (N.D. Tex. 1991) ...................................................... 14, 15

Carpenter v. United States, 484 U.S. 19 (1987) ........................................................................... 14

Clapper v. Am. Realty Inv'rs, Inc., 3:14-CV-2970-D, 2016 WL 302313 (N.D. Tex. Jan. 25, 2016)

   ............................................................................................................................................. 28, 29

Commercial Metals Co. v. Chazanow, CIV.A. 309-CV-0808-B, 2009 WL 3853704 (N.D. Tex.

   Nov. 17, 2009) .......................................................................................................................... 23

Cypress/Spanish Ft. I, L.P., 814 F. Supp. 2d 698 (N.D. Tex. 2011) ...................................... 19, 21

Dale v. Frankel, 131 F. Supp. 2d 852 (S.D. Miss. 2001) ............................................................. 13

Delta Truck & Tractor, Inc. v. J.I. Case Co., 855 F.2d 241 (5th Cir. 1988) ................................ 12

Esse v. Empire Energy III, Ltd., 333 S.W.3d 166 (Tex. App.—Houston [1st Dist.] 2010, pet.

   denied)....................................................................................................................................... 26

Fugett v. DCP Midstream, L.P., 2:14-CV-00111-J, 2015 WL 510965 (N.D. Tex. Feb. 6, 2015) 11

H.J., Inc. v. Nw. Bell Telegraph Co., 492 U.S. 229 (1989) .............................................. 20, 21, 23



PLAINTIFF’S RESPONSE TO DSS DEFENDANTS’ MOTION TO DISMISS                                                                                    Page ii
   Case 3:21-cv-00327-D Document 37 Filed 05/04/21                                                 Page 4 of 35 PageID 201




Hart v. Bayer Corp., 199 F.3d 239 (5th Cir. 2000) ...................................................................... 11

Herrmann Holdings, Ltd. v. Lucent Techs., Inc., 302 F.3d 552 (5th Cir. 2002)........................... 12

Janvey v. Libyan Inv. Auth., 840 F.3d 248 (5th Cir. 2016) ........................................................... 26

Leleux v. United States, 178 F.3d 750 (5th Cir. 1999).................................................................. 11

Matter of Life Partners Holdings, Inc., 926 F.3d 103 (5th Cir. 2019) ......................................... 26

Metals Co. v. Chazanow, No. 3:09-cv-808-B, 2009 WL 3853704 (N.D. Tex. Nov. 17, 2009) ... 15

Orthoflex, Inc. v. ThermoTek, Inc., 3:11–CV–0870–D, 2012 WL 2864510 (N.D. Tex. July 12,

   2012) ......................................................................................................................................... 12

Reuther v. Smith, Civ.A. 01-3625, 2002 WL 1303119 (E.D. La. June 12, 2002) ........................ 13

Snow Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512 (5th Cir. 2016) .................................... 20

Thompson v. City of Waco, Texas, 764 F.3d 500 (5th Cir. 2014) ................................................. 11

Tuchman v. DSC Communications Corp., 14 F.3d 1061 (5th Cir.1994) ...................................... 11

Tujague v. Eckerd, 4:18-CV-00408, 2018 WL 3376967 (E.D. Tex. July 11, 2018) .................... 13

United Healthcare Services, Inc. v. Next Health, LLC, 3:17-CV-00243-E-BT, 2021 WL 764035

   (N.D. Tex. Feb. 26, 2021) ................................................................................................... 14, 15

United States v. Elliott, 571 F.2d 880 (5th Cir.1978) ................................................................... 23

Willbros Int'l, Inc. v. Tillery, CV H-08-3725, 2009 WL 10700118 (S.D. Tex. June 17, 2009) ... 13

Womack v. Nissan N. Am., Inc., 550 F. Supp. 2d 630 (E.D. Tex. 2007) ...................................... 11

Word of Faith World Outreach Ctr. Church, Inc. v. Sawyer, 90 F.3d 118 (5th Cir. 1996).......... 22

STATUTES

18 U.S.C. § 1341 ..................................................................................................................... 14, 18

18 U.S.C. § 1343 ..................................................................................................................... 14, 18

18 U.S.C. § 1344 ........................................................................................................................... 18



PLAINTIFF’S RESPONSE TO DSS DEFENDANTS’ MOTION TO DISMISS                                                                                  Page iii
   Case 3:21-cv-00327-D Document 37 Filed 05/04/21                                              Page 5 of 35 PageID 202




18 U.S.C. § 1961. .............................................................................................................. 14, 21, 23

18 U.S.C. § 1962 ........................................................................................................................... 12

18 U.S.C. § 1964 ........................................................................................................................... 12

FED. R. CIV. P. 8(a)(2) ................................................................................................................... 11

FED. R. CIV. P. 9(b) ....................................................................................................................... 11

TEX. BUS. & COMM. CODE § 24.009 ............................................................................................. 26

OTHER AUTHORITIES

Pub. L. No. 91–452, 84 Stat. 922 (1970) ...................................................................................... 12




PLAINTIFF’S RESPONSE TO DSS DEFENDANTS’ MOTION TO DISMISS                                                                            Page iv
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                Page 6 of 35 PageID 203




         Plaintiff Maiden Biosciences, Inc. (“Maiden” or “Plaintiff”) files this Response and

Supporting Brief in Opposition to Defendants Document Security Systems, Inc. (“DSS”),

Decentralized Sharing Systems, Inc. (“Decentralized”), HWH World, Inc. f/k/a Bliss

International, Inc. (“HWH”), RBC Life International, Inc. (“RBC International”), and Frank

Heuszel (“Heuszel”) (together, the “DSS Defendants”) Motion to Dismiss and Brief in Support

(the “Motion”), and in support thereof respectfully shows the Court as follows:

                                          I.
                                PRELIMINARY STATEMENT

         DSS Defendants’ Motion should be denied because the claims set forth in Maiden’s

Original Complaint (the “Complaint”), filed on February 15, 2021, are supported by allegations

containing far greater specificity than necessary to satisfy the pleading requirements under the

federal rules, including the heightened pleading requirements under Rule 9(b).

         This case arises as a result of the DSS Defendants’ wrongful conduct in entering into an

unlawful scheme with RBC Life Sciences, Inc. (“RBC”), Steven Brown (“Brown”), and Andrew

Howard (“Howard”) to fraudulently transfer RBC’s assets (valued at more than $7,500,000), in

exchange for nothing, while simultaneously manipulating DSS’ mandatory public disclosures

and cheating RBC’s creditors. DSS Defendants continue to utilize and profit from these assets

today.

         The Complaint details a carefully orchestrated scheme involving numerous players to

take over an insolvent company’s desirable assets for nothing in return while simultaneously

disadvantaging known creditors and manipulating public disclosure requirements. And the

Complaint adequately pleads claims against the DSS Defendants for: (1) violation of the

Racketeer Influenced Corrupt Organizations Act (“RICO”); (2) violation of the Texas Uniform




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                   Page 1
     Case 3:21-cv-00327-D Document 37 Filed 05/04/21              Page 7 of 35 PageID 204




Fraudulent Transfer Act (“TUFTA”); and (3) unjust enrichment; and to recover exemplary

damages. Because Plaintiff has plead sufficient facts describing the wrongful conduct of the DSS

Defendants in support of its claims, the Motion should be denied in its entirety.

                                        II.
                          RELEVANT FACTUAL BACKGROUND

A.       The Initiation of the Enterprise.

        Beginning in or around October 2017, RBC Life Sciences, Inc. (“RBC”) was in a dire

financial situation and avoiding substantial payments due to its vendors, suppliers, and lenders,

including Maiden. See [Dkt. 1], ¶¶ 19-20. By mid-2019, RBC’s financial situation had escalated

as it was facing millions of dollars’ worth of liabilities and a growing number of secured

creditors. Id. at ¶ 21-22. At the same time, DSS, at the directive of its Chairman and influential

investor Heng Fai Chan, was looking to expand the company’s reach in Asia. Id. at ¶¶ 23-24.

Advantageously, the parties were connected. Id. at ¶ 23. However, what began as negotiations of

DSS’ potential merger with or acquisition of RBC led to a scheme devised initially by Heuszel,

on behalf of DSS, and Brown and Howard, on behalf of RBC, for DSS to acquire RBC’s

desirable assets, including a sophisticated multilevel marketing infrastructure in the Asian market

and intellectual property portfolio. Id. at ¶ 32. In return, the scheme left nothing for RBC’s

secured creditors and soon to be judgment creditors, like Maiden.

        Each player had a key role in the Enterprise. Heuszel as the CEO of DSS and a licensed

attorney, appears to have been the mastermind of the enterprise. Id. at ¶¶ 24, 35, 37-39, 44-46,

50, 52, 55, 58-59, 61-62, 89. For reasons that will need to be determined after additional

discovery, Heuszel structured the scheme to avoid an actual merger with RBC. Id. at ¶ 45. One

clear motivation was avoiding RBC’s creditors that were too stubborn to acquiesce to Heuszel’s




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                     Page 2
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                  Page 8 of 35 PageID 205




negotiations. Id. at ¶¶ 31-32, 44-45. Heuszel also seems to have been at the helm of structuring

the scheme through a series of fraudulent agreements to attempt to legitimize DSS’ fraudulent

takeover. Id. at ¶¶ 37-39, 45, 47-49, 50-56.

       Brown orchestrated the scheme from the RBC side of the equation. Id. at ¶¶ 24, 29, 33-

42, 44, 47-49, 50, 52-53, 58-59, 62. Brown acquiesced to David Price (“Price”) (a consultant for

DSS) stepping in as the acting CEO of RBC in October 2019. Id. at ¶ 29. Brown acquiesced in

moving all of the assets of RBC to DSS. Id. at ¶¶ 33-42, 47-49, 50, 52-53, 58-59. And Brown

willingly executed a series of Heuszel created documents that he knew were fraudulent and made

solely to paper the transfer of control to DSS. Id. at ¶¶ 33-42, 47-49, 50, 52-53.

       Howard, Director of RBC and also a licensed attorney, assisted Brown in devising the

scheme on behalf of RBC to escape RBC’s growing list of liabilities. Id. at ¶¶ 22-25, 37, 44, 58-

59, 62. Howard initiated negotiations with DSS to acquire or merge with RBC, informed DSS of

RBC’s known creditors, and once DSS was unable to resolve RBC’s outstanding liabilities with

such creditors, Howard acquiesced in DSS’ takeover of RBC for no payment in return. Id. at ¶¶

22-25, 37, 62. Further, Howard acquiesced to DSS and Heuszel’s directive to let Maiden obtain a

default judgment against RBC, and thus become an additional creditor. Id. at ¶¶ 44, 58-59, 62.

       Price, while not a named Defendant, was also an active participant in the Enterprise.

Price was brought in to assist DSS with entering the Asian multilevel market but ended up

playing a number of roles in the scheme. Id. at ¶¶ 25, 29, 46-50, 52-53. Once DSS assumed

control of RBC, Price was inserted as RBC’s acting CEO while simultaneously serving as a

“lending representative” for DSS’s “loans” to RBC, even though he had no experience in

lending. Id. at ¶ 46. Thereafter, when DSS formed RBC International to formally acquire RBC’s

fraudulently obtained assets, Price became President of the DSS subsidiary. Id. at ¶ 29.



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                   Page 3
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                  Page 9 of 35 PageID 206




       RBC, at the hands of Brown and Howard, was a key pawn in the Defendants’ overall

scheme. RBC was in a dire financial situation and facing many creditors, like Blue Elephant

Financing LLC (“Blue Elephant”) and Digital Media Group – US LLC (“Digital Media Group”),

and soon to be creditors, including Maiden. Id. at ¶¶ 20-21. RBC was looking for a solution to

avoid these liabilities and ultimately allowed DSS, Heuszel, HWH, Decentralized, and RBC

International to assume control of its assets, without payment, and to cut out its creditors. Id. at

¶¶ 22, 25, 30, 36, 42, 44-53, 62. RBC executed multiple documents knowing they permitted the

fraudulent transfer of its assets worth millions of dollars for no payment in return. Id. at ¶¶ 31-

42, 47-50, 52-53. Also, beginning in 2017, RBC avoided payment to Maiden, and by 2019,

knowingly withdrew its defenses to Maiden’s lawsuit, which permitted Maiden to obtain a multi-

million dollar judgment against it. Id. at ¶¶ 19-20, 44, 57-60. RBC permitted entry of this

judgment while simultaneously allowing DSS to assume control over its remaining assets. Id.

       Decentralized, a subsidiary of DSS, was an active participant in the overall scheme to

acquire RBC’s assets, for free, and to cut out RBC’s creditors. After DSS obtained control of

RBC’s assets, Decentralized entered a promissory note that purported to loan RBC $200,000,

which neither Decentralized nor DSS ever paid to RBC. Id. at ¶¶ 31-37. Instead, the loan allowed

Decentralized to formally acquire RBC’s assets for free following its misrepresentation that RBC

had defaulted on the purported note. Id. at ¶¶ 50-51.

       HWH was specifically created to assist the overall scheme of the Enterprise. DSS created

HWH (formerly Bliss) in October 2019 to utilize RBC’s assets that were fraudulently acquired

pursuant to the scheme. Id. at ¶ 26. After DSS obtained control of RBC’s assets, HWH purported

to loan RBC up to $800,000 in the form of a revolving line of credit to RBC, which neither

HWH nor DSS ever paid to RBC. Id. at ¶¶ 38-42. Similarly, the note allowed HWH to formally



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                      Page 4
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                  Page 10 of 35 PageID 207




acquire all of RBC’s assets for free following the misrepresentation to RBC that it had defaulted

on the note. Id. at ¶¶ 52-53. HWH then doubled down on its fraudulent assertion of ownership

interest in RBC’s assets pursuant to the note by conducting a sham foreclosure sale to paper its

control and cut out RBC’s known creditors, specifically Blue Elephant. Id. at ¶¶ 55-56.

       Likewise, RBC International was specifically created in November 2019 to continue the

ongoing business of RBC as an integral part of the overall scheme. Id. at ¶ 26. It was no

coincidence that a “lender” created a subsidiary with a name nearly identical to the name of its

“borrower” at the same time as it leant money. It is apparent, DSS’s plan was always for the

RBC assets to get distributed amongst its several subsidiaries. After DSS obtained control of

RBC’s assets, RBC International also knowingly entered into fraudulent documents purporting to

transfer, at arm’s length, RBC’s assets, including its multilevel marketing services, RBC USA’s

common stock, and RBC’s intellectual property, to RBC International. Id. at ¶¶ 47-49. Nothing

was paid to RBC in return. Id.

       Ultimately, DSS was the mastermind and beneficiary of the Enterprise’s overall scheme.

As detailed in the Complaint, DSS’s primary goal in the transaction was to benefit from RBC’s

developed presence in Asia. Id. at ¶¶ 23-24. Through the scheme, DSS acquired, among a host

of other valuable assets, RBC’s sophisticated multilevel marketing infrastructure in the Asian

market. Id. Once DSS assumed control of RBC, DSS, through Heuszel at its helm, then furthered

the scheme by initiating a series of criminal and fraudulent activities to legitimize its de facto

merger with RBC. Id. at ¶¶ 31-42, 47-49, 50-53, 55-56. DSS placed Price, its consultant for

direct sales in international markets, as acting CEO of RBC to further its transition of control. Id.

at ¶¶ 25, 29. DSS formed multiple entities to support its takeover of RBC and to continue

operations with RBC’s assets for free, including HWH and RBC International. Id. Further, DSS



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                      Page 5
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 11 of 35 PageID 208




structured the Decentralized and Bliss Notes and subsequent foreclosures and RBC

International’s agreements with RBC to manipulate the timing of its de facto acquisition

of/merger with RBC – acquiring millions in assets for free. Id. at ¶ 56.

B.       Defendants’ Racketeering Activities.

         Over the course of at least three and a half years, the Enterprise embarked on a series of

predicate acts to further the scheme. The scheme was to accomplish a merger while at the same

time avoiding creditors and misleading investors. Effectuating the scheme required a series of

discrete predicate activities.

     •   Through the Decentralized Note, the Bliss Note, the Decentralized Proposal, the Bliss
         Proposal and subsequent foreclosure sale, the Consulting Services Agreement, and the
         Intellectual Property Licensing Agreement, RBC, Brown, and Howard transferred control
         of all of RBC’s millions of dollars’ worth of assets to DSS, Heuszel, Decentralized,
         HWH, and RBC International, at a time when RBC was insolvent, without the DSS
         Defendants paying any money to RBC in exchange, in violation of TUFTA. Id. at ¶¶ 31-
         42, 47-55.

     •   Through wire or mail communications, DSS, Decentralized, HWH, RBC, and Brown
         documented the Decentralized Note, Decentralized Security Agreement, Bliss Note, and
         Bliss Security Agreement, putting up all of RBC’s assets as collateral, even though
         Brown acknowledged that RBC had no intent or ability to repay the purported loans. Id.
         at ¶¶ 31-42.

     •   Through wire or mail communications, DSS, RBC International, RBC, and Brown
         formalized the transfer of RBC’s assets to RBC International through the Consulting
         Services Agreement and the Intellectual Property Licensing Agreement, for no payment
         in return, and even though the assets were already transferred. Id. at ¶¶ 47-49.

     •   Months later, DSS, Decentralized, HWH, RBC, and Brown formalized the transfer of
         RBC’s assets to Decentralized and HWH through compromise agreements and
         foreclosures, communicated through wire or the mail, even though all of the assets were
         already transferred. Id. at ¶¶ 50-53.

     •   Thereafter, DSS, Decentralized, and HWH communicated with banks and creditors,
         through wire and mail, and asserted that their fraudulently obtained security interests in
         RBC’s assets were legitimate to avoid garnishments and general liabilities to creditors.
         Id. at ¶¶ 54-55, 61, 89.



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                     Page 6
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 12 of 35 PageID 209




   •   Through multiple public filings with the SEC, DSS misrepresented the nature of the
       transaction to assume total control of RBC, without payment to RBC and cutting out
       RBC’s creditors, to mislead investors and potential investors of the status of the publicly
       traded company. Id. at ¶¶ 56, 61.

Defendants committed each of these acts in furtherance of the overall scheme permitting DSS

and its subsidiaries to assume control of RBC’s assets; Defendants to avoid RBC’s liabilities;

and DSS to manipulate its public disclosures. In further detail, Defendants’ fraudulent course of

conduct in furtherance of the scheme, includes the following:

       1.      RBC moved all of its assets to DSS in violation of TUFTA.

       Defendants DSS, Heuszel, RBC, Brown, and Howard orchestrated the scheme to transfer

all of RBC’s assets, worth millions of dollars, at a time when RBC was facing known, secured

creditors like Blue Elephant and Digital Media Group, and soon to be creditors like Maiden. Id.

at ¶¶ 20-21. In October 2019, all of RBC’s assets were moved to the DSS umbrella. Id. at ¶¶ 27-

28. The intent of the transfer was to defraud RBC’s secured and looming creditors. Additionally,

these Defendants agreed, or acquiesced, that RBC would receive nothing in payment in exchange

for the transfer of all of its assets, again knowingly leaving RBC’s creditors with nothing to

satisfy RBC’s outstanding liabilities.

       2.      Decentralized and HWH acquire RBC’s assets through fraudulent promissory
               notes and subsequent compromise agreements and a foreclosure sale.

       The Defendants needed to paper DSS’ assumption of control to give it the sheer of

legitimacy. They first accomplished this with the creation of two similar promissory notes,

entered between RBC and Decentralized on October 9, 2019 for $200,000 and RBC and HWH

(“Bliss”) on November 11, 2019, for an $800,000 line of credit (the “Decentralized Note” and

the “Bliss Note,” respectively). Id. at ¶¶ 33, 35, 38-39. These notes similarly pledged all of

RBC’s millions of dollars’ worth of assets as collateral. Id. And the proceeds of the notes, if any,



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                      Page 7
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 13 of 35 PageID 210




were transferred into RBC’s operating account, already controlled by DSS, for the sole purpose

of creating the illusion of lawful transfers. Id. at ¶¶ 36, 42.

        Thereafter, Decentralized and HWH sent proposals to RBC claiming that it “defaulted”

on the notes and offered a “credit” for $115,000 and $100,000, respectively, in exchange for

accepted collateral of all of RBC’s valuable assets (the “Decentralized Proposal” and the “Bliss

Proposal”). Id. at ¶¶ 50, 52. However, for months DSS was already exercising control of these

assets in exchange for no payment made to RBC. Id. at ¶¶ 52-53.

        Only upon objection to the Bliss Proposal by another secured creditor of RBC, Blue

Elephant, did HWH opt “in an abundance of caution” to conduct a public foreclosure sale of

RBC’s assets subject to the Bliss Note. Id. at ¶ 54. On April 23, 2020, Heuszel was the only

bidder present at the “public” foreclosure sale, and his bid, on behalf of HWH, of $150,000 was

accepted in exchange for RBC’s millions of dollars’ worth of assets. Id. at ¶ 55.

        3.      RBC International acquires RBC’s assets through sham agreements.

        After creating the fraudulent promissory notes, Defendants devised similar arrangements

for RBC International – specifically created to continue RBC’s business – to “formally” acquire

RBC’s assets. On December 3, 2019, RBC and RBC International executed the Consulting

Services Agreement whereby RBC International formally acquired access to all of RBC’s

multilevel marketing support services, arguably the most lucrative asset in the scheme, for free.

Id. at ¶ 47. However, RBC International had been utilizing these services for free since its

inception. Id. Also pursuant to this agreement, RBC International acquired 100% of RBC USA’s

Capital Stock for the alleged payment of $200,000 to RBC. Id. at ¶ 48. However, there is no

evidence any actual consideration was paid under this agreement. Id.

        Contemporaneous with the Consulting Services Agreement, RBC and RBC International



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                   Page 8
 Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 14 of 35 PageID 211




executed an Intellectual Property License Agreement whereby RBC International was granted a

license to use all of RBC’s intellectual property worth millions in value. Id. at ¶¶ 43, 49. Again,

RBC International already benefited from RBC’s intellectual property and there was no

consideration even contemplated under this agreement. Id. at ¶ 49.

        After DSS assumed control for no payment in return, Defendants papered Decentralized,

HWH, and RBC International’s acquisition of the assets through the agreements explained above

to give the illusion of a legitimate transfer. Additionally, beginning on September 25, 2019 and

continuing through at least September 15, 2020, DSS transferred money back and forth between

its bank account, its subsidiaries HWH and RBC International’s bank accounts, and RBC USA’s

bank account (controlled by DSS) to further the impression that RBC was being paid through

those agreements, and thus for its assets, at arm’s length. Id. at ¶¶ 30, 89. Upon information and

belief, these payments are ongoing as DSS, Decentralized, HWH, and RBC International

continue to utilize RBC’s assets. See ¶ 89.

       4.      DSS’ Defendants oppose RBC’s secured creditors’ interests.

       At the outset of the scheme, Defendants agreed to cut out DSS’ known creditors,

including Blue Elephant and Digital Media Group, following failed negotiations to resolve their

secured interests. Id. at ¶ 44. DSS Defendants also ignored Maiden and allowed its lawsuit to

enter default against RBC in December 2019 while they simultaneously engaged in the

fraudulent efforts detailed above. See id. at ¶¶ 44, 58. It was not until Maiden initiated post-

judgment collection efforts pursuant to its over five million dollar judgment against RBC when

DSS, HWH, and Decentralized began to interfere with Maiden’s efforts. In June 2020,

Decentralized asserted its alleged superior interest in funds held in RBC USA’s bank account

with Prosperity Bank. Id. at ¶ 89. Decentralized urged Prosperity Bank to reject Maiden’s



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                     Page 9
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                Page 15 of 35 PageID 212




garnishment action for the funds therein pursuant to the Decentralized Proposal, even though it

had no enforceable lien on the account. Id. Also, in November 2020, Decentralized and HWH

intervened in Maiden’s underlying lawsuit against RBC by again asserting an alleged secured

interest in RBC’s assets, based on the Decentralized Proposal and the sham foreclosure sale, in

attempt to preclude Maiden’s post-judgment collection efforts. Id.

        5.      DSS’ Fraudulent Representations to Harm Other Third Parties.

        Finally, the DSS Defendants, with the assistance of RBC, Brown, and Howard, structured

the Decentralized Note, the Bliss Note, the corresponding security agreements, the Consulting

Services Agreement, the Intellectual Property License Agreement, and the subsequent partial

satisfaction proposals and foreclosure, to benefit DSS, a publicly traded company and the

ultimate beneficiary from this scheme, in manipulating the timing of its public disclosure of the

de facto acquisition of RBC. Id. at ¶ 56. These manipulations include, at a minimum, DSS’ Form

10K to the SEC on or around December 31, 2019, representing DSS’ purported acquisition of

RBC’s assets through promissory notes and foreclosures at dates later than its assumption of

control for free. See id. at ¶ 89.

        In sum, all of these efforts stem from Defendants’ scheme to allow DSS Defendants to

operate with the benefit of RBC’s assets, which continues today, and for all Defendants to escape

RBC’s liabilities.

                                           III.
                               ARGUMENTS AND AUTHORITIES

A.      Applicable Legal Standard for Federal Rule of Civil Procedure 9(b) and 12(b)(6)
        Motion to Dismiss.

        Rule 8 of the Federal Rules of Civil Procedure requires that a plaintiff plead “a short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P.



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 10
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                  Page 16 of 35 PageID 213




8(a)(2). A claim will survive an attack under Rule 12(b)(6) if it “may be supported by showing

any set of facts consistent with the allegations in the complaint” and pleads “enough facts to state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 546, 570

(2007). “[D]etailed factual allegations” are not required. Id. at 555. Instead, a pleading need

only be “factually suggestive beyond mere conclusory allegations.” Fugett v. DCP Midstream,

L.P., 2:14-CV-00111-J, 2015 WL 510965, at *2 (N.D. Tex. Feb. 6, 2015).

       In analyzing a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

accepts all well-pleaded facts as true and views them in the light most favorable to the plaintiff.

See Thompson v. City of Waco, Texas, 764 F.3d 500, 502 (5th Cir. 2014). Further, because “a

Rule 12(b)(6) motion is viewed with disfavor and rarely granted, a complaint may not be

dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts in support of

his claim which would entitle him to relief.” Leleux v. United States, 178 F.3d 750, 754 (5th Cir.

1999) (emphasis in original) (internal quotation marks omitted).

       “In alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake,” but “[m]alice, intent, knowledge, and other conditions of a

person’s mind may be alleged generally.” FED. R. CIV. P. 9(b). The particularity demanded by

Rule 9(b) necessarily differs with the facts of each case. Hart v. Bayer Corp., 199 F.3d 239, 248

(5th Cir. 2000). The purpose of Rule 9(b) is to “provide defendants with adequate notice of the

nature and grounds of the claim,” Id. at n.6; Tuchman v. DSC Communications Corp., 14 F.3d

1061, 1067 (5th Cir.1994). However, “[i]n ruling on a Rule 9(b) motion, the Court must still

‘accept as true the well-pleaded factual allegations in the complaint and construe the complaint

in the light most favorable to the plaintiff.’” Womack v. Nissan N. Am., Inc., 550 F. Supp. 2d

630, 637 (E.D. Tex. 2007) (quoting Herrmann Holdings, Ltd. v. Lucent Techs., Inc., 302 F.3d



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 11
    Case 3:21-cv-00327-D Document 37 Filed 05/04/21                          Page 17 of 35 PageID 214




552, 557 (5th Cir. 2002)).

        Maiden’s Complaint provides sufficient short, plain statements where applicable, and

otherwise, the requisite details of DSS Defendants’ multiple fraudulent acts to put the defendants

on notice of Maiden’s well plead claims. Maiden’s Complaint more than satisfies the applicable

pleading standards. Accordingly, DSS Defendants’ Motion should be denied.

B.      Maiden Has Stated a RICO Claim Against DSS Defendants.

        1.        Summary of Maiden’s RICO allegations against DSS Defendants.

        Congress enacted RICO with the express purpose of “curb[ing] the infiltration of

legitimate business organizations by racketeers.” Pub. L. No. 91–452, 84 Stat. 922 (1970). The

RICO statute prohibits (1) the investing of monies earned through racketeering activities in an

enterprise engaged in interstate commerce; (2) using proceeds from the collection of an unlawful

debt to make a similar investment; (3) conducting an enterprise through a pattern of racketeering

activity; and (4) conspiring to violate any of the above prohibitions. See 18 U.S.C. §§ 1964(c)

and 1962(a)–(d). 1 The foregoing RICO claims require both the existence of “a pattern of

racketeering activity” and “an enterprise.” Delta Truck & Tractor, Inc. v. J.I. Case Co., 855 F.2d

241, 242 (5th Cir. 1988), cert. denied, 489 U.S. 1079 (1989); Orthoflex, Inc. v. ThermoTek, Inc.,

3:11–CV–0870–D, 2012 WL 2864510, at *2 (N.D. Tex. July 12, 2012).

        Maiden plead that DSS Defendants, along with RBC, Brown, and Howard, organized

with the joint purpose of misappropriating RBC’s assets, investing the fraudulently acquired

assets in DSS and its subsidiaries, manipulating public disclosures, and ultimately enriching

themselves at the expense of RBC’s creditors, including Maiden, pursuant to a fraudulent


1
  While Maiden did not expressly state a claim for § 1962(c)-(d) in its Complaint, it sufficiently plead facts to
support Defendants’ liability for these prohibited acts. To the extent the Court believes expressly identifying those
provisions is required, Maiden seeks leave to amend and add references to those provisions.


PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                                    Page 12
 Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 18 of 35 PageID 215




scheme over a period of time. See [Dkt. 1], ¶¶ 23-59, 61-62, 78-103. Indeed, this scheme is

precisely the type of conduct that RICO was enacted to eradicate and that courts have held

sufficient to state cognizable claims under RICO. Reuther v. Smith, Civ.A. 01-3625, 2002 WL

1303119 (E.D. La. June 12, 2002) (denying defendant’s motion to dismiss based on plaintiff’s

sufficient pleading of defendants’ actions in fraudulently diverting funds, manipulating the

timing of subject transactions for tax purposes, and taking over subject corporations for the

financial benefit of defendants at the expense of plaintiff and other shareholders); Tujague v.

Eckerd, 4:18-CV-00408, 2018 WL 3376967 (E.D. Tex. July 11, 2018) (finding plaintiff

prevailed on his motion for preliminary injunction on his RICO claim by demonstrating that

defendants engaged in numerous acts to divert millions of dollars to defendants’ shell companies

specifically created for the purpose of receiving the fraudulently diverted funds); Willbros Int'l,

Inc. v. Tillery, CV H-08-3725, 2009 WL 10700118 (S.D. Tex. June 17, 2009) (holding plaintiff

plead sufficient facts in support of its RICO claim alleging that defendants participated in a

scheme to divert funds through sham consulting agreements with various companies owned in

whole or in part by defendant); Dale v. Frankel, 131 F. Supp. 2d 852 (S.D. Miss. 2001) (denying

defendant’s motion to dismiss plaintiff’s RICO claim upon finding sufficient pleading of

defendant’s actions in obtaining control of subject companies, placing defendant’s associates in

positions of authority of such companies, and then stealing money from the subject companies

through financial transactions made payable to defendant’s newly created sham companies).

       Because Maiden has plead facts sufficient to show the existence of a “pattern of

racketeering activity” and an “enterprise,” in support of its claims against Defendants for

violating, §§ 1962(a)-(d) of RICO, DSS Defendants’ Motion should be denied.




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 13
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 19 of 35 PageID 216




       2.      Maiden has properly alleged a “Pattern of Racketeering Activity.”

       To constitute a “pattern of racketeering activity,” a defendant must commit two or more

“predicate acts” within a 10-year period that are “related” and have “continuity.” Id. at §

1961(5). Congress defined “racketeering” broadly to include the violation of a number of state

and federal offenses—referred to as “predicate acts”—enumerated in 18 U.S.C. § 1961(1).

Predicate acts that are expressly enumerated are: (1) mail fraud; (2) bank fraud; (3) wire fraud

and (4) violations of state law, including state common law. Id. at § 1961(1); Cadle Co. v.

Schultz, 779 F. Supp. 392, 399 (N.D. Tex. 1991).

            a. Maiden has sufficiently alleged Defendants’ predicate acts that constitute mail
               fraud and wire fraud.

       The elements necessary to establish wire fraud and mail fraud are essentially identical, so

courts apply identical analyses to the mail and wire fraud statutes. Carpenter v. United States,

484 U.S. 19, 25 n. 6 (1987). To establish a predicate act of mail fraud, a plaintiff must show: “(1)

the defendant participated in some scheme or artifice to defraud; (2) the defendant or someone

associated with the scheme used the mails or ‘caused’ the mails to be used; and (3) the use of the

mails was for the purpose of executing the scheme.” Cadle Co., 779 F. Supp. at 398–99 (citing

18 U.S.C. § 1341). The elements are the same for wire fraud, “except that the second element

involves the ‘use of, or cause the use of, wire communications in furtherance’ of the scheme.”

United Healthcare Services, Inc. v. Next Health, LLC, 3:17-CV-00243-E-BT, 2021 WL 764035,

at *10 (N.D. Tex. Feb. 26, 2021) (citing 18 U.S.C. § 1343).

       The language of the mail fraud and wire fraud statutes are broad enough to encompass

any conduct that fails to reflect “moral uprightness, ... fundamental honesty, fair play and right

dealing in the general and business life of members of society.”’ Cadle Co., 779 F. Supp. at 399,




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 14
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                  Page 20 of 35 PageID 217




n.37 (internal quotations omitted). Further, schemes to fraudulently transfer assets are schemes to

defraud in violation of the mail and wire fraud statutes. Id. at 399. Meaning under Fifth Circuit

precedent, a violation of TUFTA constitutes fraud redressable under the mail and wire fraud

statutes as well. Id. at 399, 401 (holding that plaintiff sufficiently plead facts about the scheme of

the fraudulent transfer of assets to avoid paying a judgment, using mail and wires in connection

with the scheme, to support a violation of TUFTA, and thus, the presence of a pattern of

racketeering activities in support of a RICO claim). Finally, mailings and wires need not make

affirmative misrepresentations, but rather, communications that attempt to lessen the suspect

appearance of a fraudulent transaction will violate the respective statutes. Id. at 400.

       To allege a mail fraud and wire fraud predicate act, a plaintiff must comply with Rule

9(b)’s pleading requirements. United Healthcare Services, Inc., 2021 WL 764035, at *10.

However, mail and wire fraud are broad crimes, and Rule 9(b) only requires a plaintiff to

delineate, with adequate particularity, the specific circumstances of the overall fraudulent

scheme. Id. (citing Metals Co. v. Chazanow, No. 3:09-cv-808-B, 2009 WL 3853704, at *5–6

(N.D. Tex. Nov. 17, 2009). Once membership in a fraudulent scheme is established, a knowing

participant is liable for any mail or wire communication that subsequently takes place or which

previously took place in connection with the scheme. Allstate Ins. Co. v. Plambeck, 802 F.3d

665, 675 (5th Cir. 2015).

       Here, Maiden sufficiently plead details of the formation of Defendants’ scheme to

fraudulently takeover RBC’s assets at a time when it was insolvent. The scheme involves a series

of fraudulent transfers and related activities to effectuate DSS’ assumption of control, to

manipulate DSS’ public disclosures, and to disadvantage RBC’s known and soon to be creditors.

Maiden sufficiently plead details of Defendants’ actions in using mails and wire communications



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                      Page 15
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21               Page 21 of 35 PageID 218




to further the fraudulent takeover, including:

   •   Transmitting the Decentralized Note and Decentralized Security Agreement in or around
       October 9, 2019, in support of the fraudulent transfers of RBC’s assets, via email and/or
       U.S. mail. [Dkt. 1], ¶¶ 27-28, 30, 31-37, 89.

   •   Transmitting the Bliss Note and Bliss Security Agreement in or around November 11,
       2019, in support of the fraudulent transfers of RBC’s assets, via email and/or U.S. mail.
       Id. at ¶¶ 27-28, 30, 38-42, 89.

   •   Transmitting the UCC-1 statements for the Decentralized Note and Decentralized
       Security Agreement on October 14, 2019 and October 18, 2019, to the Office of the
       Secretary of the State of Nevada, in support of the fraudulent transfers of RBC’s assets.
       Id. at ¶¶ 31-37, 89.

   •   Transmitting the UCC-1 statements for the Bliss Note and Bliss Security Agreement on
       November 21, 2019, to the Office of the Secretary of the State of Nevada, in support of
       the fraudulent transfers. Id. at ¶¶ 38-42, 89.

   •   Beginning on September 15, 2019, transmitting at least thirty-four wire transfers between
       DSS’, and its subsidiaries HWH and RBC International’s bank accounts to RBC USA’s
       bank account, through at least September 15, 2020, for a total of at least $811,667.18 in
       funds for the purpose of continuing the façade that there were legitimate arms’ length
       loan transactions occurring pursuant to the Decentralized Note and the Bliss Note. Id. at
       ¶¶ 27-28, 30, 31-42, 89.

   •   Transmitting the Consulting Services Agreement, allowing RBC International to
       fraudulently gain unfettered access to RBC’s assets and acquire RBC USA’s stock for no
       consideration in return, on or around December 3, 2019, via email and/or U.S. mail. Id. at
       ¶¶ 27-28, 30, 47-48, 89.

   •   Transmitting the Intellectual Property License Agreement, allowing RBC International to
       fraudulently gain license rights to RBC’s intellectual property for no consideration in
       return, on or around December 3, 2019, via email and/or U.S. mail. Id. at ¶¶ 27-28, 30,
       49, 89.

   •   Transmitting the Decentralized Proposal, allowing Decentralized to fraudulently acquire
       RBC USA’s assets for a purported “credit,” via U.S. Mail on January 24, 2020, and the
       subsequent executed agreement to the proposal via email and/or U.S. mail on February 7,
       2020. Id. at ¶¶ 27-28, 30, 50-51, 89.

   •   Transmitting the Bliss Proposal, allowing Bliss to fraudulently acquire RBC and RBC’s
       Subsidiaries’ assets for a purported “credit,” via U.S. Mail on February 10, 2020, and the
       subsequent executed agreement to the proposal via email and/or U.S. mail on February 7,
       2020. Id. at ¶¶ 27-28, 30, 52-53, 89.


PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                  Page 16
 Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 22 of 35 PageID 219




   •   Emails between Brown, Howard, and Heuszel on December 19 and 23, 2019, acquiescing
       in RBC’s withdrawal of counsel in the Maiden lawsuit against RBC and the eventual
       multi-million dollar judgment against RBC, while simultaneously permitting DSS
       Defendants’ fraudulent takeover of RBC’s assets for free. Id. at ¶¶ 27-28, 30, 58-61, 89.

   •   Transmitting DSS’ Form 10-K to the SEC on or around December 31, 2019, asserting
       misrepresentations regarding the fraudulent transfers made pursuant to the Decentralized
       and Bliss Notes and the subsequent foreclosure proceedings, to manipulate the timing of
       DSS’ assumed control of RBC’s assets. Id. at ¶¶ 27-28, 30, 56, 89.

   •   Transmitting DSS’ periodic reporting to the SEC, in the form of its annual Form 10-K
       (for the fiscal year ending December 31, 2020), its quarterly Form 10-Qs, and/or its
       current Form 8-K, after assuming control of RBC’s assets in October 2019, with
       manipulated information of the timing of the acquisition. Id. at ¶¶ 27-28, 30, 56, 89.

   •   Emails between Heuszel, Howard, and Price on February 28 and March 2, 2020, agreeing
       to ignore Maiden’s default judgment against RBC based on DSS’ alleged secured interest
       in RBC’s assets obtained through fraudulent transfers. Id. at ¶¶ 27-28, 30, 58-61, 89.

   •   Transmitting the Decentralized Security Agreement and Bliss Security Agreement on
       May 15, 2020, via U.S. Mail, claiming a security interest in RBC’s assets, obtained
       through fraudulent transfers, and attempting to interfere with Maiden’s post judgment
       collection efforts of its judgment against RBC. Id. at ¶¶ 60, 89.

   •   Emails from counsel for Decentralized to Prosperity Bank on or around June 2-3, 2020
       asserting a false representation of an alleged secured interest in RBC’s assets, obtained
       through a fraudulent transfer, and requesting Prosperity Bank reject Maiden’s
       garnishment action based on the false representation. Id. at ¶¶ 60, 89.

   •   Transmitting Decentralized and HWH’s Motion for Intervention in Maiden’s underlying
       lawsuit on November 2, 2020, asserting representations of Decentralized and HWH’s
       alleged secured interest in RBC’s assets, fraudulently obtained, and attempting to
       interfere with Maiden’s post judgment collection efforts. Id. at ¶¶ 60, 89.

   •   Transmitting Decentralized and HWH’s Opposition to Maiden’s Third Application for
       Turnover Order of RBC’s assets in Maiden’s underlying lawsuit on January 12, 2021,
       asserting representations of Decentralized and HWH’s alleged secured interest in RBC’s
       assets, fraudulently obtained, and attempting to interfere with Maiden’s post judgment
       collection efforts. Id. at ¶¶ 60, 89.

Each of these actions, through mail and wire communications, were made to further, directly or

indirectly, the scheme of fraudulently transferring RBC’s assets to DSS and its subsidiaries, at a

time RBC was insolvent, to manipulate DSS’ public disclosures, and to cut out RBC’s creditors.


PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                   Page 17
 Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 23 of 35 PageID 220




Accordingly, the details of Defendants’ fraudulent transfers in violation of TUFTA also qualify

as predicate acts in the form of mail and wire fraud to support Maiden’s RICO claims.

          b. Maiden has sufficiently alleged Defendants’ predicate acts that constitute bank
              fraud.
       To establish a claim for bank fraud, a plaintiff must show a person knowingly executed or

attempted to execute a scheme to defraud a financial institution. 18 U.S.C. § 1344. Not only does

Maiden sufficiently plead that Decentralized’s correspondence to Prosperity Bank violates the

broad wire and mail fraud statutes, but further, the correspondence additionally violates the bank

fraud statute. See id; see also 18 U.S.C. §§ 1341, 1343. Maiden plead that Decentralized falsely

asserted to Prosperity Bank that it had a properly secured interest in RBC’s accounts with the

bank in an effort to persuade Prosperity Bank to reject Maiden’s garnishment action. [Dkt. 1], ¶

60, 89. As detailed in the Complaint, there was no such security interest. Based on this assertion,

Decentralized attempted to interfere with Maiden’s post-judgment collection efforts and prevent

Maiden from obtaining the funds it garnished from RBC’s account pursuant to its multi-million

dollar judgment against RBC. Id. Decentralized ultimately withdrew its objection, but its attempt

to interfere and defraud Prosperity Bank is sufficient for liability purposes under the bank fraud

statute, and thus, to constitute a predicate act in support of Maiden’s RICO claims.

           c. Maiden met its burden under Rule 9(b) in providing sufficient facts to put
              Defendants on notice of its RICO claim.

       DSS Defendants claim that Maiden fails to satisfy the particularity requirements to

support Maiden’s claims of mail fraud, wire fraud, and bank fraud. See [Dkt. 24], ¶ 24. DSS

Defendants point to only one example, the predicate act of Defendants engaging in at least thirty-

four wire transfers, and argue that Maiden’s Complaint is “entirely devoid of any details as to

who made the transfers, when the transfers were made, the content of the allegedly fraudulent




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 18
 Case 3:21-cv-00327-D Document 37 Filed 05/04/21                  Page 24 of 35 PageID 221




statement made in connection with the transfers, and what if anything, was obtained as a result of

the allegedly fraudulent statements.” Id. This argument is misplaced. Maiden has sufficiently

provided the requisite details of the bank transfers, including the timeframe, the location of and

owner of the bank accounts involved, the total amount of funds transferred back and forth

between the entities, importantly, for the purpose of funding DSS Defendants’ takeover of

RBC’s assets. See [Dkt. 1], ¶ 26-30, 89. Like all predicate acts, Maiden is not required to plead

the time, date, amount, and account number for every instance of mail, bank, and wire fraud

conducted by DSS Defendants. See Cypress/Spanish Ft. I, L.P. v. Professional Service

Industries, Inc., 814 F. Supp. 2d 698, 711 (N.D. Tex. 2011). Instead, Maiden must only plead

facts showing DSS Defendants’ contribution to the overall RICO scheme, which Maiden has

sufficiently done – as outlined above. See id. Also, Maiden detailed far more predicate acts than

just the movement of money.

       In fact, a strikingly similar argument to the one advanced by DSS Defendants was found

“unconvincing” by this Court in Cypress/Spanish Ft. I, L.P. In that case, the defendant argued

the charged mail and wire fraud claims were deficient because the plaintiff had allegedly “failed

to identify any specific reports, summaries, or other documents sent through the mail or by wire

for purposes of furthering a fraudulent scheme.” Id. at 712. In rejecting that argument, this Court

held that the “focal point” of a court’s inquiry into the sufficiency of such pleadings is “whether

the pleading satisfies the purposes of [Rule 9(b)].” Id. This Court held that the purpose of Rule

9(b) was met because the defendant was properly put on notice by the plaintiff’s complaint in

generally identifying the time period the alleged frauds were perpetrated, the location, the nature

of the fraud, how the participants profited from the conspiracy, and the parties involved. See id.




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 19
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                   Page 25 of 35 PageID 222




       Similarly here, Maiden has met the purpose of Rule 9(b)—as it applies in pleading fraud

as a predicate act to a RICO violation—by pleading the requisite details of the bank transfers and

the numerous other predicate acts in furtherance of the scheme. These allegations are legally

sufficient to effectively put DSS Defendants on notice of the basis of Maiden’s claims.

           d. DSS Defendants’ litigation activities are predicate acts that further support
              Maiden’s RICO claim.

       DSS Defendants also argue that the inclusion of Decentralized and HWH’s interference

with Maiden’s post-judgment collection efforts as a predicate act is improper. See [Dkt. 24], ¶

25. DSS Defendants’ reliance on Snow Ingredients, Inc. v. SnoWizard, Inc. in support of this

argument is misplaced. 833 F.3d 512 (5th Cir. 2016). In Snow Ingredients, Inc., the Fifth Circuit

explained that as a matter of first impression, it was asked to review whether bad faith litigation

alone could support a civil-RICO claim. Id. at 525. The court concluded that without evidence of

actual criminal activity, the claim on its own was not a predicate offense for RICO. Id. Snow

Ingredients, Inc. is distinguishable here because in addition to the predicate acts involving HWH

and Decentralized’s interference with Maiden’s post-judgment efforts, Maiden has plead a

multitude of other acts supporting actual criminal activity outside of the litigation context.

Therefore, the inclusion of the litigation-related acts is appropriate.

           e. Maiden sufficiently plead details regarding the “related” nature of Defendants’
              predicate acts.

       Contrary to DSS Defendants’ claim that Maiden plead only one fraudulent scheme, the

predicate acts outlined above and detailed in the Complaint support a “pattern of racketeering

activity.” Maiden plead sufficient details of Defendants’ multiple criminal actions, with multiple

victims, all interrelated for achieving the purpose of Defendants’ fraudulent scheme. See H.J.,

Inc. v. Nw. Bell Telegraph Co., 492 U.S. 229, 239 (1989) (finding predicate acts are “related”



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 20
 Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 26 of 35 PageID 223




where the acts “have the same or similar purposes, results, participants, victims, or methods of

commission, or otherwise are interrelated by distinguishing characteristics and not isolated

events”). For example, Maiden plead sufficient details regarding DSS’ fraudulent acquisition of

all of RBC’s assets for free after failed negotiations with Blue Elephant and Digital Media. [Dkt.

1], ¶ 44. This initial criminal act led to DSS’ subsidiaries utilizing fraudulent promissory notes

and agreements to paper their assumption of control over RBC’s assets and defraud RBC’s

known creditors and soon to be creditors like Maiden. Id. at ¶¶ 31-42, 47-49. Similarly, HWH

utilized a fraudulent foreclosure sale to wipe out creditor Blue Elephant’s secured interest in

RBC’s assets. Id. at ¶¶ 54-55. From these series of fraudulent engagements, DSS was then able

to include false representations of the timing of its acquisition of RBC, harming investors and

unknown third parties. Id. at ¶ 56. Also, Decentralized asserted misrepresentations of its alleged

secured interest in RBC’s assets to Prosperity Bank, directly impacting the bank and Maiden’s

post-judgment collection efforts. Id. at ¶ 89. These examples of separate actions, in addition to

the multitude of others in the Complaint, demonstrate a series of interrelated acts all aimed at

goal of DSS seizing control of RBC’s assets while disadvantaging RBC’s creditors and

manipulating DSS’ public disclosure requirements.

           f. Maiden sufficiently plead details regarding the continuous nature of Defendants’
              racketeering activities.

       Continuity means either repeated past criminal activity (a closed period of conduct) or

threatened long-term criminal activity (an open period of conduct). 18 U.S.C. § 1961(5); H.J.,

Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989); Cypress/Spanish Ft. I, L.P., 814 F. Supp. 2d

at 713 (citations omitted); 18 U.S.C. § 1961(5). “Factors that a court considers in determining

whether continuity exists are length of scheme, including the threat of it continuing indefinitely;




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 21
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                  Page 27 of 35 PageID 224




number of separate transactions, participants, or victims; and geographic scope.” Allstate Ins. Co.

v. Benhamou, 190 F. Supp. 3d 631, 662 (S.D. Tex. 2016) (citing Abraham v. Singh, 480 F.3d

351, 356 (5th Cir. 2007)). Maiden has sufficiently plead both an open and closed period of

conduct in support of its RICO claims.

        “A closed period of conduct may be properly pled by alleging ‘a series of related

predicates extending over a substantial period of time.’” Cypress/Spanish Ft. I, L.P., 814 F.

Supp. 2d at 713 (quoting H.J., Inc., 492 U.S. at 242–43). However, the Fifth Circuit has not

specifically addressed the length of time sufficient to impose RICO liability. ABN-AMRO

Mortgage Group, Inc. v. Mikel, A-04-617-LY, 2005 WL 8155229, at *3 (W.D. Tex. Dec. 12,

2005), report and recommendation adopted, A-04-617-LY, 2006 WL 8432137 (W.D. Tex. June

8, 2006). Here, at a minimum, Maiden plead activity beginning in October 2017 extending

through January 2021. See [Dkt. 1], ¶¶ 27-28, 30-56, 58-61, 89. Within this length of time,

Maiden has identified various forms of wire fraud, bank fraud, and mail fraud, at the hands of

DSS Defendants and the other Defendants Brown, RBC, and Howard, spanning the United

States, including Nevada, Texas, New York, and outside of the United States in the fraudulently

acquired Asian infrastructure, and impacting multiple victims, including Maiden, Blue Elephant,

Digital Media, Prosperity Bank, and DSS’ investors. See id.; see also id. at ¶¶ 21, 57, 64-65.

Considering all of these factors within this closed period of criminal activity, Maiden sufficiently

met its burden of establishing continuity of a pattern of racketeering activity.

       Alternatively, an open period of conduct refers to either a ‘“specific threat of repetition

extending indefinitely into the future,” or “where it is shown that the predicates are a regular way

of conducting defendant's ongoing legitimate business.”’ Word of Faith World Outreach Ctr.

Church, Inc. v. Sawyer, 90 F.3d 118, 122 (5th Cir. 1996) (citing H.J. Inc., 492 U.S. at 242-43).



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 22
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                  Page 28 of 35 PageID 225




Today, DSS Defendants, through subsidiaries Decentralized, HWH, and RBC International,

operate multiple legitimate businesses with the benefit of RBC’s fraudulently acquired assets.

For example, RBC International was specifically devised to continue the ongoing business of

RBC and sell its products under the DSS umbrella. See [Dkt. 1], ¶ 26, 47-49. Also, HWH was

formed in October 2019 to start a new direct sales company utilizing RBC’s products,

fraudulently acquired, and continues to benefit from the assets. Id. at ¶¶ 38-42, 45, 52-56. In

addition, Decentralized fraudulently acquired all of RBC’s assets and continues to utilize these

assets. Id. at ¶¶ 26, 33-37, 45, 50-51. The continuous nature of the racketeering is further

evidenced by Decentralized and HWH’s actions to interfere with Maiden’s post-judgment

collection activities, as recently as January of this year, pursuant to their representations of

security rights – fraudulently obtained – in RBC’s assets. Id. at ¶ 89. As each of these DSS

subsidiaries continues to operate with the fraudulently acquired assets of RBC, to the benefit of

themselves, DSS, and Heuszel, and to the disadvantage of RBC’s known creditors, the

racketeering activities are open-ended and continuous.

       3.      Maiden has properly alleged the existence of an “Enterprise”

       “Enterprise” is defined broadly to include “any individual, partnership, corporation,

association, or other legal entity, and any union or group of individuals associated in fact,

although not a legal entity.” See 18 U.S.C. § 1961(4). Congress gave the term a broad reach to

where even the smallest fish, or those peripherally involved with the enterprise, may face

liability. Commercial Metals Co. v. Chazanow, CIV.A. 309-CV-0808-B, 2009 WL 3853704, at

*8 (N.D. Tex. Nov. 17, 2009) (citing United States v. Elliott, 571 F.2d 880, 903 (5th Cir.1978)).

An association-in-fact enterprise must have a (1) purpose, (2) relationships associated with the

enterprise, and (3) longevity sufficient to permit the associates to pursue the enterprise’s purpose.



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                     Page 23
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 29 of 35 PageID 226




Commercial Metals Co., 2009 WL 3853704, at *8 (finding plaintiff sufficiently plead an

association-in-fact enterprise in claiming that the defendants’ purpose was to direct business

opportunities and profits to an entity controlled by the defendants; the defendants collaborated

regarding the scheme; and the operation was continuous throughout the time frame alleged).

Individuals with limited involvement can still be implicated within an enterprise if they acted

toward the shared goal of the scheme. Plambeck, 802 F.3d at 674.

       DSS Defendants incorrectly contend that Maiden’s Complaint is “devoid of facts that

would support continuity, hierarchal structure, or consensual decision making within the alleged

‘enterprise.’” See [Dkt. 24], ¶ 36. This is without merit. Heuszel, Brown, and Price’s actions

alone, on behalf of the Defendant entities, in executing numerous fraudulent documents in

support of the scheme are more than sufficient pleading of consensual decision making. Id. at ¶¶

31-42, 47-49. Indeed, the Complaint includes numerous allegations regarding each Defendants’

direct or indirect participation and collaboration in the enterprise’s affairs in furtherance of the

Defendants’ scheme, including:

       •   Defendant Heuszel’s negotiations with RBC, Brown, and Howard for DSS to acquire
           RBC. Id. at ¶¶ 23-24.

       •   DSS’ formation of RBC International and Bliss International, Inc. (HWH) to continue
           the ongoing business of RBC once it fraudulently acquired RBC’s assets. Id. at ¶ 26.

       •   DSS’ seizure of control of RBC’s assets without paying anything to RBC in return.
           Id. at ¶ 27.

       •   DSS’ placement of David Price, consultant for DSS, as acting CEO of RBC and RBC
           USA, to further facilitate its assumption of control. Id. at ¶ 29.

       •   DSS, HWH, and RBC International’s transfers to RBC USA’s bank account to fund
           DSS operations of RBC USA. Id. at ¶ 30.

       •   DSS, HWH, and RBC International’s acceptance of wire transfers from RBC as
           profits from their operations of RBC. Id.


PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 24
 Case 3:21-cv-00327-D Document 37 Filed 05/04/21                Page 30 of 35 PageID 227




       •   DSS, Decentralized, Heuszel, RBC, and Brown’s entry to the Decentralized Note and
           Security Agreement, pledging all of RBC’s assets as collateral, with the
           understanding that RBC could never repay the note when it was due one month later.
           Id. at ¶¶ 31-37.

       •   DSS, HWH, Heuszel, Brown, and RBC’s entry to the Bliss Note and Security
           Agreement, a convertible or demand note, that pledged all of RBC’s assets as
           collateral, with the understanding that RBC could never pay any demand for
           repayment asserted. Id. at ¶¶ 38-42.

       •   Heuszel, Brown, and Howard’s agreement to let the Maiden lawsuit enter default
           while simultaneously allowing DSS, HWH, RBC International, Decentralized, and
           Heuszel to seize all of RBC’s assets without paying for them. Id. at ¶ 44.

       •   Brown, RBC, and RBC International’s entry to the Consulting Services Agreement,
           providing RBC International with full access to RBC’s multilevel marketing services
           and full ownership of RBC USA’s stock, without payment in return. Id. at ¶¶ 47-48.

       •   Brown, RBC, and RBC International’s entry to the Intellectual Property License
           Agreement, granting RBC International unfettered access and use of RBC’s
           intellectual property, without payment in return. Id. at ¶ 49.

       •   Heuszel, DSS, Decentralized, and RBC’s entry to the Decentralized Proposal,
           agreeing to Decentralized’s acquisition of RBC’s assets for no payment in return. Id.
           at ¶ 50.

       •   Heuszel, DSS, HWH, Brown, and RBC’s entry to the Bliss Proposal, agreeing to
           Decentralized’s acquisition of RBC’s assets for no payment in return. Id. at ¶ 52.

       •   DSS’ acceptance of Heuszel’s bid, on behalf of HWH, for all of RBC’s assets,
           without any payment for the assets made. Id. at ¶ 55.

       All of these actions sufficiently implicate each Defendants’ participation in various

interrelated acts all for the purpose of permitting DSS Defendants to obtain control of RBC’s

assets, at the expense of known creditors, while avoiding DSS’ public disclosure requirements.

Finally, the actions listed above and described in further detail in the Complaint establish the

longevity of the enterprise to continue to operate with the use and benefit of RBC’s fraudulently

acquired assets today. Consequently, Maiden has properly alleged the existence of an enterprise

in support of its RICO claims.


PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                  Page 25
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 31 of 35 PageID 228




        Maiden’s allegations that DSS Defendants violated RICO go well beyond the necessary

threshold to overcome DSS Defendants’ Rule 9(b) and 12(b)(6) Motion to Dismiss. For all of

these reasons, DSS Defendants’ Motion to Dismiss for failure to state a claim should be denied.

C.     Maiden Has Stated a Claim Against DSS and RBC International under TUFTA.

       Maiden has plead sufficient facts to establish that DSS and RBC International violated

TUFTA. To state a claim for an actual fraudulent transfer, a plaintiff must establish that a debtor

transferred assets shortly before or after a creditor's claim arose with actual intent to hinder,

delay, or defraud any of the debtor's creditors. Matter of Life Partners Holdings, Inc., 926 F.3d

103, 117 (5th Cir. 2019). To state a claim for a constructive fraudulent transfer, a plaintiff must

establish a transfer for lack of reasonably equivalent value in exchange and the transferor was

‘financially vulnerable’ or insolvent at the time of the transaction. Id. Under these theories, both

‘“the first transferee of the asset or the person for whose benefit the transfer was made’ may be

held liable for such transfer.” Janvey v. Libyan Inv. Auth., 840 F.3d 248, 265 (5th Cir. 2016)

(quoting TEX. BUS. & COMM. CODE § 24.009(b)(1)). Maiden has sufficiently plead a violation of

TUFTA against RBC International and DSS.

       1.      DSS benefited from the fraudulent transfer of RBC’s assets as a Transferee
               under TUFTA.

       Maiden sufficiently plead facts that support its claims that DSS, at the hands of its CEO

Heuszel, orchestrated this scheme along with the other Defendants to benefit DSS and expand its

global reach in the Asian market. When a person’s actions result in more than just an incidental

or indirect benefit from a fraudulent transfer, then the person qualifies as a transferee for

purposes of TUFTA. Esse v. Empire Energy III, Ltd., 333 S.W.3d 166, 181 (Tex. App.—

Houston [1st Dist.] 2010, pet. denied) (finding that individuals’ actions in assenting to and




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 26
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 32 of 35 PageID 229




benefiting from fraudulent transfers were sufficient to hold them liable under TUFTA).

       Here, DSS’ actions more than support a finding that it was not only a direct beneficiary

of the fraudulent transfers of RBC’s assets, but further, it directed, assented, and directly reaped

the benefits of such transfers. DSS’ actions in furtherance of the transfers, at a minimum,

include:

       •   Heuszel, on behalf of DSS, opened negotiations with Howard regarding acquiring
           RBC’s multilevel marketing infrastructure in the Asian market with the knowledge
           that RBC was insolvent. [Dkt. 1], ¶ ¶23-24.

       •   DSS formed subsidiaries to take over RBC’s assets, including Bliss International, Inc.
           (HWH) and RBC International. Id. at ¶ 26.

       •   DSS’ newly created subsidiaries, RBC International and HWH, and Decentralized
           took control of RBC’s assets without paying anything to RBC. Id. at ¶¶ 27, 30.

       •   DSS arranged for David Price, its consultant in international markets, to be named
           acting CEO for RBC while DSS, and its subsidiaries, assumed control. Id. at ¶ 29.

       •   DSS allowed the Maiden lawsuit against RBC to enter default while it simultaneously
           assumed control of RBC’s assets. Id. at ¶¶ 44, 57-62.

       •   DSS directed or assented to Decentralized, HWH, and RBC International’s execution
           of the Decentralized Note, the Bliss Note, the Consulting Services Agreement, the
           Intellectual Property License Agreement, and the subsequent partial satisfactions and
           foreclosure sale, respectively, in attempt to legitimize its takeover of control of
           RBC’s assets. Id. at ¶¶ 61-62.

       •   DSS manipulated its public disclosures with the SEC of the timing of its acquisition
           of RBC. Id. at ¶¶ 41, 89.

       From the outset of the initial negotiations between DSS and RBC, DSS directed, and

orchestrated the transfers of RBC’s assets to its subsidiaries (which all appear to share or overlap

in use and benefit from RBC’s assets) in violation of the mail and wire fraud statutes to achieve

its goal of reaching the Asian market. In contrast to DSS Defendants’ allegation, DSS’

involvement in the fraudulent transfers extends beyond its relationship as a parent company. See



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 27
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 33 of 35 PageID 230




[Dkt. 24], ¶¶ 45-46. Accordingly, Maiden has sufficiently plead that DSS is a transferee and a

beneficiary of the fraudulent transfers under TUFTA, and the Motion should be dismissed.

       2.    RBC International benefited from the fraudulent transfer of RBC’s assets as a
             Transferee under TUFTA.
       Maiden’s Complaint also sufficiently supports the claim that RBC International is a

beneficiary and transferee of the fraudulent transfers because it was created for the sole purpose

of receiving and utilizing RBC’s fraudulently acquired assets. A receiver is liable under TUFTA

when they are the person for whose benefit the transfer was made. Janvey, 840 F.3d at 265.

Maiden sufficiently plead that DSS created RBC International to benefit from the fraudulent

transfer of RBC’s assets and engaged in multiple criminal acts in violation of the mail and wire

fraud statutes to complete the transfers. [Dkt. 1], ¶ 26. Indeed, this is evidenced by the

Consulting Services Agreement, documenting RBC International’s acquisition of RBC’s

multilevel marketing support services and 100% of RBC USA’s capital stock, which RBC

International enjoys, for free. Id. at ¶¶ 47-48. Further, this is evidenced by the Intellectual

Property License Agreement, whereby RBC International acquired the unfettered use of RBC’s

intellectual property for no consideration in return. Id. at ¶ 49. Maiden has provided sufficient

detail that RBC International is a transferee and directly benefited from the fraudulent transfer of

RBC and RBC USA’s assets; therefore, DSS Defendants’ Motion should be denied.

D.     Maiden Has Stated a Claim for Unjust Enrichment.

       Maiden’s Complaint clearly establishes its entitlement to recover for unjust enrichment

against DSS Defendants under Texas law. “A key element of unjust enrichment is that the person

sought to be charged wrongly secured or passively received a benefit.” Clapper v. Am. Realty

Inv'rs, Inc., 3:14-CV-2970-D, 2016 WL 302313, at *14 (N.D. Tex. Jan. 25, 2016) (Fitzwater, J.).

“A party may recover under the unjust enrichment theory when one person has obtained a benefit



PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 28
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                 Page 34 of 35 PageID 231




from another by fraud, duress, or the taking of an undue advantage.” Id. (denying defendants

motion to dismiss on plaintiff’s unjust enrichment claim based on plaintiff’s sufficient pleading

that defendants currently possessed fraudulently transferred property).

       Here, Maiden’s unjust enrichment claim properly relies on the theory that DSS

Defendants have obtained RBC’s assets by fraud. [Dkt. 1], ¶¶ 57, 61-62, 70-74. The Defendants

devised a scheme to permit DSS Defendants to take RBC’s millions of dollars’ worth of assets at

a time when RBC was insolvent and facing multiple creditors, including Maiden; to assume

control of such assets without paying a dime; and then to paper the transaction to give it the sheer

of validity. Id. Also, DSS Defendants continue to benefit from these assets today to the

disadvantage of RBCs multiple creditors.

       Thus, contrary to DSS Defendants’ assertion, Maiden has established its entitlement to

recover for unjust enrichment. Clapper, 2016 WL 302313, at *14. Accordingly, DSS

Defendants’ Motion should be denied.

E.     Maiden Has Sufficiently Plead Support for an Award of Exemplary Damages.

       Exemplary damages are available as a remedy where a plaintiff sufficiently pleads a

fraud claim. Id. at *15. Because Maiden has sufficiently supported its RICO and TUFTA claims

against DSS Defendants, it is entitled to seek exemplary damages as a form of relief.

                                             IV.
                                          CONCLUSION

       For all the foregoing reasons, Plaintiff respectfully requests that the Court deny the

Motion and grant Plaintiff all other appropriate relief.




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 29
  Case 3:21-cv-00327-D Document 37 Filed 05/04/21                Page 35 of 35 PageID 232




                                                     Respectfully submitted,

                                             BELL NUNNALLY & MARTIN LLP

                                             By:     /s/ Sydnie A. Shimkus
                                                     Jeffrey S. Lowenstein
                                                     State Bar No. 24007574
                                                     jlowenstein@bellnunnally.com
                                                     Randall K. Lindley
                                                     State Bar No. 12367300
                                                     rlindley@bellnunnally.com
                                                     Sydnie A. Shimkus
                                                     State Bar No. 24093783
                                                     sshimkus@bellnunnally.com

                                             2323 Ross Avenue, Suite 1900
                                             Dallas, Texas 75201
                                             (214) 740-1400
                                             (214) 740-1499 Telecopy

                                             ATTORNEYS FOR PLAINTIFF
                                             MAIDEN BIOSCIENCES, INC.

                                CERTIFICATE OF SERVICE

       I hereby certify that on May 4, 2021, I electronically filed the foregoing paper(s) with the
Clerk of the Court using the ECF system which will send notification to all parties of record.


                                                     /s/ Sydnie A. Shimkus
                                                     Sydnie A. Shimkus
5825464_1.docx




PLAINTIFF’S RESPONSE TO DSS DEFEDANTS’ MOTION TO DISMISS                                    Page 30
